Exhibit 10.4

 

April 4, 2017

 

STRICTLY CONFIDENTIAL

 

Jeffrey Bacha

Chairman & CEO

DelMar Pharmaceuticals, Inc.
Suite 720 - 999 West Broadway

Vancouver, British Columbia

Canada V5Z 1K5

 

Dear Mr. Bacha:

 

This letter shall serve as an amendment (the “Amendment”) to that certain
engagement letter, dated as of January 24, 2017, as amended on February 21, 2017
(the “Original Letter”), by and between DelMar Pharmaceuticals, Inc. (the
“Company”) and H.C. Wainwright & Co., LLC (“Wainwright”). Defined terms used
herein and not otherwise defined herein shall have the meaning ascribed to them
in the Original Letter.

 

Wainwright and the Company hereby mutually agree to extend the Term of the
Original Letter pursuant to Section B. until April 20, 2017.

 

In addition, Paragraph A.3 shall be amended and restated in its to read as
follows:

 

Expense Allowance. Out of the proceeds of the first Closing, the Company also
agrees to pay Wainwright (a) a management fee equal to 1.0% of the gross
proceeds raised in case of an Offering which is a public offering; (b) $10,000
for non-accountable expenses; and (c) up to $100,000 for fees and expenses of
legal counsel in case of an Offering which is a public offering; plus the
additional reimbursable amount payable by the Company pursuant to Paragraph D.3
hereunder; provided, however, that such reimbursement amount in no way limits or
impairs the indemnification and contribution provisions of this Agreement. In
addition, Wainwright will be entitled to a management fee of 1.25% of the gross
proceeds raised in an Alternate Transaction solely with respect to funds raised
from the Company Investors; provided that Wainwright and/or its principals
invest at least $1.0 million in such transaction.

 

In the event that this Agreement shall not be carried out for any reason during
the Term, the Company shall be obligated to pay to Wainwright its actual and
accountable out-of-pocket expenses related to an Offering (including the fees
and disbursements of Wainwright’s legal counsel), in an amount not to exceed
$50,000.

 

Except as modified by this letter, the terms, provisions and requirements of the
Original Letter shall remain the same and in full force and effect in accordance
with the terms and provisions thereof.

 

  Very truly yours,         H.C. WAINWRIGHT & CO., LLC         By: /s/ Edward D.
Silvera     Name: Edward D. Silvera     Title: COO

 

Accepted and Agreed:      

DELMAR PHARMACEUTICALS, INC.

       By: /s/ Jeffrey A. Bacha    Name: Jeffrey A. Bacha Title Chairman & CEO



